Citation Nr: 0720823	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-37 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as noncompensable. 

2.  Entitlement to an increased evaluation for a left foot 
disorder, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
December 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

The Board notes that, subsequent to the November 2005 
statement of the case, additional medical evidence was 
received by the RO, to include private medical records dated 
from September 2005 through January 2006, and a fee-based 
examination report dated in June 2006.  However, none of this 
medical evidence pertains to the above-captioned issues on 
appeal; thus, remand for the issuance of a supplemental 
statement of the case is not required.  See 38 C.F.R. § 19.31 
(2006).


FINDINGS OF FACT

1.  The veteran's right knee disorder is currently manifested 
by pain, and slight crepitus on movement.

2.  The veteran's left foot disorder is currently manifested 
by tenderness on the dorsum of the left foot, near the ankle.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right 
knee disorder have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5257 (2006).


2.  The criteria for a compensable evaluation for a left foot 
disorder have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased 
evaluations, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication of the veteran's claim, a letter dated 
in May 2003 satisfied the duty to notify provisions; 
additional letters were sent in August 2005 and March 2006.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran's claims file was lost and subsequently rebuilt in 
2003.  Under such circumstances, VA has a heightened duty to 
explain its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The claims file 
indicates that the RO conducted a substantially proper search 
for the original claims file, and properly rebuilt the claims 
file, according to the provisions of 
M21-MR, Part III, Subpart ii.4.D.  In May 2003, the RO 
contacted the veteran and requested any copies of previous 
claims, rating decisions, or other procedural and medical 
evidence in the veteran's possession.  Additionally, the RO 
determined in May 2003, from the internal VA database, the 
existence and status of the disorders for which the veteran 
is currently in receipt of disability benefits.  In April 
2006, the RO procured the veteran's service medical records 
in microfiche form and associated them with the claims file.  
Moreover, the Board notes that pre-2003 records are not 
critical to the veteran's claims, because the current appeal 
entails the severity of those conditions beginning in 2005.  
Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was accorded a fee-based examination in April 
2005.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Right Knee

The veteran's right knee disorder is evaluated as 
noncompensably disabling, effective December 1, 1993, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5257.  The hyphenated diagnostic code used in rating the 
veteran's disability was intended to show that the Schedule 
does not contain a specific rating code for his right knee 
disorder; instead, it is rated by analogy to recurrent 
subluxation or lateral instability of the knee under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.27 (2006).


Diagnostic Code 5257 contemplates recurrent subluxation or 
lateral instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability of a knee warrants a 10 percent rating.  
Id.  A 20 percent rating requires moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation is warranted for severe recurrent subluxation or 
lateral instability.  Id.  Additionally, in every instance 
where a minimum schedular evaluation requires residuals, and 
the Schedule does not provide for a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required symptomatology is not shown.  See 38 C.F.R. 
§ 4.31 (2006).  

In this case, the veteran filed for an increased evaluation 
in February 2003, and a July 2003 rating decision continued 
the noncompensable evaluation.  However, in March 2005, the 
RO notified the veteran that VA was required to periodically 
reevaluate certain disabilities, and that a VA examination 
would be scheduled in the near future; a fee-based 
examination was completed in April 2005.  Based on the 
results of that examination, the noncompensable evaluation 
was continued in a June 2005 rating decision; the veteran 
filed a notice of disagreement in August 2005 and perfected 
his appeal in November 2005.

At the April 2005 examination, the veteran reported popping 
behind his left kneecap when he twisted his leg a certain 
way, pain on occasion, and fear that his knee would give out, 
especially when it was bent more than 10 or 20 degrees.  
However, he denied receiving treatment for his right knee, 
and stated that he had never worn a prosthesis, lost any time 
from work, and experienced no other incapacitation or 
functional impairment other than not being able to bend his 
knees or move in certain ways like he used to.  Physical 
examination found slight crepitus on movement, but no 
subluxation, locking, joint effusion, anklyosis, or 
limitation of motion.  The drawer and McMurray's signs were 
both negative, and an x-ray was normal.  No other VA or 
private treatment records note evidence of treatment for a 
right knee disorder.

Applying the clinical findings of record to the rating 
criteria, the evidence does not support a compensable 
evaluation for the veteran's right knee disorder.  Although 
the veteran has stated that he is afraid that his knee will 
give out on occasion, there is no evidence that such 
subluxation occurs on a recurrent basis.  Additionally, the 
fee-based examination did not find, nor did the veteran 
report, lateral instability.  Accordingly, as recurrent 
subluxation is not shown even to a slight degree, a 
compensable evaluation for the veteran's right knee disorder 
under Diagnostic Code 5257 is not warranted.

Further, the Board has considered other diagnostic codes 
pertaining to the knee and leg.  However, anklyosis, removal 
or dislocation of the semilunar cartilage, limitation of 
flexion or extension of the leg, impairment of the tibia and 
fibula, and genu recurvatum have not been shown.  
Accordingly, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 
5262, and 5263 are not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258-63 (2006).

During the April 2005 fee-based examination, the veteran 
reported pain in, and occasional anticipatory feeling of 
instability of, his right knee.  However, there is no 
evidence that the pain experienced resulted in limitation of 
motion, and the April 2005 examiner specifically concluded 
that the veteran's range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive use.  See 38 C.F.R. §§ 4.40, 
4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Accordingly, a compensable evaluation based on 
functional impairment is not for assignment.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's right knee disorder presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2006).  Although evaluations in excess of that 
currently assigned may be provided for certain manifestations 
of the right knee disorder, the medical evidence reflects 
that those manifestations are not present in this case.  In 
this regard, the evidence does not show that the right knee 
disorder requires frequent periods of hospitalization, has 
resulted in loss of employment, or otherwise renders 
impractical the application of the regular schedular 
standards.  The veteran reported during his April 2005 fee-
based examination that he had not lost any time from work as 
a result of his right knee disorder, and was not under 
regular outpatient treatment for the condition, let alone 
hospitalization.  Therefore, in the absence of such factors, 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met, and the RO's failure to consider or to document 
its consideration was not prejudicial to the veteran.

Because the evidence of record does not show recurrent 
subluxation or lateral instability, or limitation of motion 
of the right knee even to a slight degree, the preponderance 
of the evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Foot

The veteran's left foot disorder is evaluated as 
noncompensably disabling, effective December 1, 1993, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5284.  The hyphenated diagnostic code indicates that it is 
rated by analogy to foot injuries under Diagnostic Code 5284.  
See 38 C.F.R. § 4.27.

Diagnostic Code 5284 contemplates foot injuries.  A moderate 
foot injury warrants a 10 percent disability evaluation; a 
moderately severe foot injury warrants a 20 percent 
disability evaluation; and a severe foot injury is assigned a 
30 percent disability evaluation.  A 40 percent disability 
evaluation will be assigned for actual loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Words such 
as "moderate," "moderately severe" and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6 (2006).  Again, when the Schedule does not provide for a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31.

In this case, the veteran filed for an increased evaluation 
in February 2003, and a July 2003 rating decision continued 
the noncompensable evaluation.  However, in March 2005, the 
RO notified the veteran that VA was required to periodically 
reevaluate certain disabilities, and that a VA examination 
would be scheduled in the near future; a fee-based 
examination was completed in April 2005.  Based on the 
results of that examination, the noncompensable evaluation 
was continued in a June 2005 rating decision; the veteran 
filed a notice of disagreement in August 2005 and perfected 
his appeal in November 2005.

At the April 2005 examination, the veteran reported that he 
broke his foot in service in the mid-1980s, but that it never 
healed correctly, and that he still noticed that a vein on 
the dorsum of his foot still popped up when flexed.  He noted 
that he experienced pain in cold weather, and when he turned 
his foot in certain directions, both at rest and with walking 
or standing.  Physical examination showed some tenderness on 
the dorsum of the left foot, near the ankle, but no signs of 
abnormal weight bearing, painful motion, weakness, edema, 
atrophy of muscle, or disturbed circulation.  There was also 
no evidence that the veteran's ability to stand or walk was 
impaired.  The veteran denied using braces or arch supports.  
X-rays were within normal limits.

Applying the clinical findings of record to the rating 
criteria, the evidence does not support a compensable 
evaluation for the veteran's left foot disorder.  Pain on the 
dorsum surface of the foot was subjectively reported and 
objectively noted during the April 2005 fee-based 
examination.  Similarly, during his November 2006 hearing 
before the Board, the veteran noted this pain, as well as 
increased discomfort during inclement weather.  However, 
there remains no evidence of weakness, swelling, or muscle 
atrophy, and there was no evidence of any impairment in 
walking or standing.  Accordingly, although the Board 
recognizes that the veteran experiences left foot 
symptomatology, it does not rise to the level of a moderate 
foot injury as to warrant a compensable evaluation under 
Diagnostic Code 5284. 

The Board has also considered other diagnostic codes 
pertaining to the foot.  However, there is no evidence that 
the veteran has flatfoot, weak foot, claw foot, anterior 
metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or 
malunion or nonunion of the metatarsal bones.  Thus, 
Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 
and 5283 are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-83.

As noted above, in DeLuca, the Court of Appeals for Veterans 
Claims (Court) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  
However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Inasmuch as Diagnostic Code 5284 is not based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not apply.

Finally, the Board has also considered the issue of whether 
the veteran's left foot disorder presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b).  Although evaluations in excess of that currently 
assigned may be provided for certain manifestations of the 
veteran's left foot disorder, the medical evidence reflects 
that those manifestations are not present in this case.  In 
this regard, the evidence does not show that the left foot 
disorder requires frequent periods of hospitalization, has 
resulted in loss of employment, or otherwise renders 
impractical the application of the regular schedular 
standards.  The veteran reported during his April 2005 fee-
based examination that he had not lost any time from work, 
and was not under regular outpatient treatment, or was 
hospitalized for his left foot disorder.  Therefore, in the 
absence of such factors, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's failure to 
consider or to document its consideration was not prejudicial 
to the veteran.

Because the evidence of record does not show that the 
veteran's foot disorder symptomatology comprises a moderate 
foot injury, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for a right knee disorder is denied.

An increased evaluation for a left foot disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


